DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said first plate being connected to said micro movable mirror (24) between said micro movable mirror and said first plate” (emphasis added). This appears to state the first plate is between the movable mirror and itself, which does not make sense. It will be assumed that the limitation is “said first plate being connected to said micro movable mirror (24) between said micro movable mirror and said second plate”

Claim 1 recites the limitation of “a speed of less than 0.5 seconds per cycle with nanometer accuracy,” and it is not clear which word is being modified by “less.” Does the speed 
In addition, claim 1 is directed to the structure of the MEMS system and it would be unclear to one of ordinary skill in the art what structure is being imposed by the limitation “being configured to reproducibly move said micro movable mirror at a speed of less than 0.5 seconds per cycle with nanometer accuracy.” The limitation is unclear because the claim does not provide a discernable boundary on what performs the function.  In other words, it is not clear if a micro piezoelectric motor is sufficient or if it requires additional structure (i.e. some additional elements due to the recitation “being configured to…”) to make the piezoelectric motor capable of performing the claimed ability, and if it does, what the additional configuration is. Any disclosed additional structure/configuration from the specification is not imported into the claim. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. The same applies to claim 10 which recites the same limitation. Dependent claims 2-5, 7-9, 11-13, 16, and 18-20 are rejected by virtue of their dependence on claim 1 or 10. 
In claims 3 and 12, the recitation of “a piezoelectric actuator” is not clear if it is referring to the piezoelectric motor recited in claim 1 or 10, or if it is an additional element.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1-5, 7-13, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe (US 7,411,682) in view of Bourquin et al. (WO 2008/148237; submitted in IDS of 08/29/2019), and Reyes et al. (US 2009/0122383).
With respect to claims 1 and 10, Moshe shows a hyperspectral imaging system, comprising:
a collimating lens (collimating lens 16)  positioned for collimating a light beam having a wavelength k;
an imaging interferometer (18) positioned to receive said collimated light beam, and being configured to provide an interferogram having a spectral resolution 
said imaging interferometer (18) having:
an interferometer mount (32, 72);
a beam splitter (20’) mounted on the surface of the interferometer mount, for splitting said collimated light beam into two beams (56A, 56B);
a fixed mirror and a movable mirror (22, 24) providing an optical path difference (OPD) between said two beams, wherein a maximal value of said OPD is less than 40 (col. 18, ll. 24-48);
a feedback sensor (28) configured for sensing a change in position of said micro movable mirror, said feedback sensor being a capacitor having a first plate and a second plate (col. 19, ll. 7-42), said second plate being mounted on said mount (32) and said first plate being connected to said micro movable mirror (24) between said micro movable 
a piezoelectric motor (26) mounted between said movable mirror and a mounting surface (82) because it is attached to the mount surface 82 and is attached to the movable mirror (24) and thus operatively mounted between the mounting surface and the movable mirror, and being configured to reproducibly move said movable mirror at a high speed with nanometer accuracy (col. 32. ll. 35-45).

Moshe does not show that the collimating lens is a matrix of a plurality of microlenses having a size of about 3mm. Bourquin shows an imaging interferometer that has a matrix of microlenses positioned for collimating a light beam (pg. 20, ll. 13-15) and at the time of the invention, it would have been obvious to use a plurality of microlenses arranged in a matrix for nothing more than to collimate the light beam or to keep the interferometer arms constant to each pixel of the camera/detector (Bourquin, page 20). In addition for claims 9 and 16, it would have been obvious to also place a matrix of microlenses adjacent to the detector as shown by Bourquin (pg. 20, ll. 13-15) in order to focus the interferogram on the detector.
Moshe also does not show 1) the microlens matrix being 3mm, 2) the surface being etched, 3) the elements being “micro,” and 4) the piezoelectric motor mounted between said movable mirror and a mounting surface. Reyes shows an interferometer for spectroscopy wherein the interferometer is produced as a micro-electro-mechanical system (MEMS) being less than 10 millimeters including 2 millimeters and produced on an etched surface. Reyes [0011];[0080]. Reyes also shows a piezoelectric motor operatively between the moving mirror and the etched surface.


With respect to claims 2 and 11, the beam splitter is a cubic beam splitter (Moshe Fig 1C).
With respect to claims 3, 12 and 13, said micro movable mirror (24) is mounted on a piezoelectric actuator (26) is moved for spectral scanning (please note that “on” is not defined to have a particular direction nor limits whether the mirror is directly mounted on the actuator with no intervening parts).

With respect to claims 4 and 5, the movable mirror configured for linear motion (axis 60) and the feedback sensor is configured to sense the movement of the movable mirror in the linear direction.



With respect to claim 8, Moshe shows a light detecting imaging system (34, 36) for detecting said interferogram, and an image processing system (38) for generating a hyper spectral image based, at least in part, on said detected interferogram.

With respect to claim 13, the movable mirror is scanned along an axis  at col. 18, ll. 30-35, thus OPD being about 1mm).

With respect to claims 18 and 19, Reyes shows the interferometer being mounted on an etched surface [0038]. At the time of the invention, one of ordinary skill in the art would have used the etched wafer taught by Reyes in order to fabricate the mirror structures/beam splitter, including the PZT discussed for claims 3 and 12, via MEMS technique.

With respect to claim 20, Reyes shows the optical bench 105 has a ground plane/electrical interconnect layer but does not identify the material to be gold. Official notice is taken that gold was well known in the art to be used for electrical connections and it would have been obvious to use gold as the layer in order to provide an efficient ground or electrical connection.

Response to Arguments
Claim rejections under 35 U.S.C. 112
The previous rejection of claim 19 under 35 U.S.C. 112(b) has been withdrawn.

Claim rejections under 35 U.S.C. 103
Applicant points out that the capacitor plates in Moshe are arranged on the side of the movable mirror, while the Inventors have “devised a system in which the capacitor’s moving plate is between the mirror and the capacitor’s static plate.” Applicant does not explain why Moshe’s capacitor plates, being at the side of the mirror, would not have the moving plate between the mirror and the static plate. The Examiner is not persuaded the claim language distinguishes from the position of the capacitor plates taught by Moshe.
Moshe teaches “that the first plate of the capacitor is connected to movable mirror 24, and the second plate of the capacitor is connected to a specially designed and constructed optical interferometer mount 32” and one of ordinary skill in the art would recognize that the feedback sensor (i.e. the two capacitor plates) is at the side of the mirror, with the moving capacitor plate being attached the mirror and it requires the two plates to be operatively adjacent to each other. As such the moving plate would be between the mirror and the static plate.
Applicant argues the claimed invention allows the micro movable mirror to move toward the fixed plate while the mirror of Moshe moves alongside the capacitor. The Examiner is not persuaded that the claimed language distinguishes. The term “towards” is not taken to be “towards in the most direct direction” but rather is taken to be a general direction that moves the mirror closer towards the fixed plate. As such, even adopting Applicant’s assertion that the 
Moshe’s teaching of the feedback sensor at the side of the moving mirror is only an example or a preferred embodiment. In addition, there is no clear indication that the one or both capacitor plates are “on” the side of the movable mirror as Applicant contends (page 8). Nothing suggests Moshe only teaches the movable mirror moving alongside the fixed plate or that any particular position, such as the side edge of the mirror, is critical. The only criticality taught in the embodiments is that the moving mirror coupled to move with the moving mirror and that the change in distance between the two capacitor plates provides the signal indicating change in distance. Thus Moshe leaves it up to the artisan to position and arrange the plates of the feedback sensor that best suites the artisan’s design requirements such as the back surface of the mirror shown by Reyes or a side edge at suggested by Applicant and also any intervening structures.
Applicant argues that the motor of claim 1 is between the etched surface and the movable mirror. The Examiner submits this is shown by Reyes. Reyes shows the motor is physically (as well as operationally) between the etched surface and the movable mirror. The claim does not specify the manner (e.g. operatively between or if its position is in the perfect middle). See the figure made by the Examiner below which shows the piezoelectric motor 124 of Reyes being between the movable mirror 122 and the surface 105). Applicant states Reyes appears to teach the motor located to the side of both the moving mirror and the fixed mirror, but this does not mean that the motor cannot also be between the moving mirror and the fixed mirror. This would be similar to a person standing in a corner of a room. It would not be unreasonable to say that the person is standing between two walls of the room.

    PNG
    media_image1.png
    554
    1286
    media_image1.png
    Greyscale

Applicant points out that Reyes also does not show the moving the movable mirror at a speed of less than 0.5 seconds per cycle. Reyes may not state the movable mirror has the claimed capability, but Reyes shows structure identical as claimed and also, since it is piezoelectric motor made micro in size to be a MEMS based micro piezoelectric motor it should have the same properties as that in claim 1.
Applicant argues (page 9) that a requirement of claim 1 is that the movable mirror move at a speed of less than 0.5 seconds per cycle with nanometer accuracy. Applicant states this speed is made feasible by the reduction of size of the moving parts down to the micrometric scale. Applicant does not show why the MEMS piezoelectric motor 124 (i.e. a micro piezoelectric motor) taught by Reyes or the piezoelectric motor of Moshe being made by a MEMS process would not be able to move the movable mirror at a speed of less than 0.5 seconds per cycle with nanometer accuracy.
Applicant argues that none of the cited references teaches that a small microlens matrix ensures improved spectral resolution with short OPD of less than 40. As discussed for claim 13, Moshe shows the OPD being on the order of 10 at col. 18, ll. 30-35. In addition, the recitation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saadany et al. (US 2011/0222067) shows MEMS apparatus having a capacitor plate 112 connected to moving mirror 120 and being between fixed capacitor plate 114 and the moving mirror 120. Paragraph [0040].

    PNG
    media_image2.png
    461
    512
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886